     Case 3:21-cv-01184-L-MDD Document 10 Filed 07/08/21 PageID.368 Page 1 of 3



 1   BARNES & THORNBURG LLP
     KEVIN D. RISING (SBN 211663)
 2   kevin.rising@btlaw.com
     ERIC J. BESTE (SBN 226089)
 3   Eric.Beste@btlaw.com
     GARRETT S. LLEWELLYN (SBN 267427)
 4   garrett.llewellyn@btlaw.com
     JONATHAN J. BOUSTANI (SBN 274748)
 5   jboustani@btlaw.com
     655 W. Broadway, Suite 1300
 6   San Diego, California 92101
     Telephone: 619-321-5000
 7   Facsimile: 310-284-3894
 8
     Attorneys for Defendants i360, LLC and
 9
     GC STRATEGIES, LLC
10

11                          UNITED STATES DISTRICT COURT
12                       SOUTHERN DISTRICT OF CALIFORNIA
13
     JENNIFER TAG, on behalf of herself,       Case No. 3:21-cv-01184-BEN-BGS
14
     all others similarly situated, and the
15   general public,                           NOTICE OF RELATED CASES
                             Plaintiff,
16
                                               Hon. Roger T. Benitez
17               v.
                                               (Removed from the Superior Court of
18
     i360, LLC; GC STRATEGIES, LLC;            California, County of San Diego, Case No.
19
     JOSEPH LEVENTHAL; and DOES 1-             37-2021-00023265-CU-CR-CTL)
20   1,000.
                                               Complaint Filed: May 26, 2021
21                                             Removal Filed: June 28, 2021
                        Defendants.
22

23

24

25

26

27

28


                                      NOTICE OF RELATED CASES
     Case 3:21-cv-01184-L-MDD Document 10 Filed 07/08/21 PageID.369 Page 2 of 3



 1         TO THE CLERK OF THIS COURT, ALL PARTIES, AND THEIR
 2   ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that pursuant to Civil Local Rule 40.1(f), the instant
 4   case entitled Jennifer Tag v. i360, LLC; GC Strategies LLC; Joseph Leventhal; and
 5   DOES 1-1000, Case No. 3:21-cv-01184-BEN-BGS (S.D. Cal.), originally filed in the
 6   Superior Court of San Diego County on May 26, 2021, and removed to this Court on
 7   June 28, 2021 (“Current Tag Case”), is related to the recently dismissed case of Jennifer
 8   Tag v. i360, LLC; GC Strategies LLC; and Joseph Leventhal, Case No. 3:21-cv-00975-
 9   L-MDD (S.D. Cal.), originally filed in this Court on May 21, 2021 (“Original Tag
10   Case”). Civil Local Rule 40.1.f provides, in pertinent part:
11         Whenever counsel has reason to believe that a pending action or proceeding
           on file or about to be filed is related to another pending action or proceeding
12         on file in this or any other federal or State Court (whether pending,
           dismissed, or otherwise terminated), counsel must promptly file and serve on
13         all known parties to each related action or proceeding a notice of related
           case, stating the title, number and filing date of each action or proceeding
14         believed to be related, together with a brief statement of their relationship
           and the reasons why assignment to a single district judge is or is not likely to
15         effect a saving of judicial effort and other economies.
16   CivLR 40.1.f.1 Local rules further define “related” actions as those which: (1) involve
17   some of the same parties and are based on the same or similar claims; (2) involve the
18   same property, transaction, or event; or (3) involve substantially the same facts and the
19   same questions of law. CivLR 40.1.g.
20         Here, the Original Tag Case is largely identical to the Current Tag Case. Both
21   cases name the same parties (with the recent addition of “Does 1-1000”). Both cases
22   allege the same causes of action: (1) Negligence, (2) Public Disclosure of Private Facts,
23   (3) Invasion of Privacy, Cal. Const. Art. 1, § 1, and (4) Violations of California Unfair
24   Competition Laws, Cal. Bus & Prof. Code §§ 17200. Both cases allege that Defendants
25   wrongfully purchased, sold, and/or distributed the allegedly confidential voter
26   registration information of California voters, including Plaintiff. Thus, the two cases are
27   “related” under the Local Rules, even though the Original Tag Case has been
28   “dismissed, or otherwise terminated.” CivLR 40.1.f.

                                                  2
                                      NOTICE OF RELATED CASES
     Case 3:21-cv-01184-L-MDD Document 10 Filed 07/08/21 PageID.370 Page 3 of 3



 1         Although Judge Lorenz was sufficiently familiar with the Original Tag Case to
 2   issue an order, sua sponte, dismissing the complaint for failure to allege diversity
 3   jurisdiction, this decision came only three days after the case had been filed with this
 4   Court. In their Notice of Removal, Defendants i360, LLC and GC Strategies, LLC have
 5   sufficiently alleged sufficient facts establishing diversity jurisdiction in this Court.
 6   Accordingly, it is unclear whether reassignment of the Current Tag Case to Judge
 7   Lorenz is likely to effect a saving or judicial effort or other economies. Nonetheless,
 8   because the two cases satisfy the terms of CivLR 40.1.f, Defendants i360, LLC and GC
 9   Strategies, LLC hereby file this Notice of Related Cases.
10                                                  Respectfully submitted,
11
      Dated: July 8, 2021                          BARNES & THORNBURG LLP
12

13                                                 By: /s/ Kevin D. Rising
                                                     KEVIN D. RISING
14                                                   ERIC J. BESTE
                                                     GARRETT S. LLEWELLYN
15                                                   JONATHAN J. BOUSTANI
16                                                      Attorneys for Defendants i360, LLC
                                                        and GC Strategies, LLC
17

18

19

20

21

22

23

24

25

26
           1
            On May 24, 2021, Judge Lorenz dismissed the Original Tag Case, with leave to
27   amend, because Plaintiff failed to sufficiently allege diversity jurisdiction. Original Tag
     Case, Dkt. #3. Rather than refiling, on May 26, 2021, Plaintiff filed a “Notice of
28   Voluntary Dismissal” in the already dismissed case. Id. Dkt. #4.
                                                    3
                                       NOTICE OF RELATED CASES
